Ingraham, J.
—There is but one cause of action stated in this complaint, viz: the adultery. The allegation that the defendant has abandoned and deserted her husband is no ground of divorce, and is improperly inserted in the complaint, but it is not stated as a cause of action, nor is any relief asked for on account of that fact.
The statement in the 5th paragraph, “ that for a further cause of action he states, &c.,” does not show that there are two causes in the complaint (Hillman v. Hillman, 14 How., 456).
The proper rule is laid down in Meyer v. Lent, 7 Abb. Pr., 225, viz: that in such cases the remedy is by motion, and not by demurrer.
Judgment for plaintiff on demurrer, with leave to answer, &c., and without prejudice to a motion to strike out.